Citation Nr: 1639530	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for sinusitis, rated 0 percent prior to July 15, 2015, and rated 30 percent as sinusitis with vasomotor rhinitis as of July 15, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active service from July 1999 to November 1999 and June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for sinusitis and assigned a 0 percent rating, effective January 12, 2011.  

In March 2015, the Board remanded this case so that a VA examination could be provided to address the severity of the Veteran's sinusitis disability.  During the course of the remand, the RO granted an increased rating of 30 percent for the sinusitis, effective July 15, 2015, the date of the VA examination.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In a September 2016 written brief presentation, the Veteran's representative indicated that the Veteran's sinusitis disability had increased in severity since it was last evaluated in July 2015.  As the present severity of the Veteran's sinusitis has potentially worsened since it was last evaluated, which was over a year ago, remand is warranted to provide an examination to assess the present level of severity of sinusitis.

In addition, because the RO has recharacterized the disability on appeal as chronic sinusitis, maxillary with vasomotor rhinitis, the examiner should address the criteria for rating vasomotor rhinitis under Diagnostic Code 6522, and the RO should determine whether a separate compensable rating is warranted for the rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the sinusitis and rhinitis disability from the Mountain Home VA Medical Center dated from June 2015 to present.

2.  Ask the Veteran to identify any additional treatment he has received for the sinusitis and rhinitis disability that is not already of record.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Then, schedule the Veteran for a VA examination to address the present severity of his maxillary sinusitis with vasomotor rhinitis.  The examiner must review the claims file and should note that review in the report.  All necessary tests, if indicated, should be performed.  The examiner must conduct a detailed examination to assess whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  With regard to the vasomotor rhinitis, the examiner should state whether there are polyps; or whether the disability is without polyps but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

